Citation Nr: 0424517	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-32 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in March 1978, and the appellant is 
considered his widow for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which denied 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in March 1978.  His death certificate listed 
the immediate cause of death as asphyxia due to immersion and 
due to "9100."  His death certificate also noted that an 
autopsy was performed.

At the time of his death, the veteran was service-connected 
at a 100 percent disability rating, since October 1973, for 
schizophrenia, paranoid type.

The appellant contends that the veteran's cause of death is 
secondary to his service-connected schizophrenia, paranoid 
type.  She specifically alleges that his service-connected 
psychiatric condition resulted in the use of medications and 
alcohol, which led to his fatal drowning.

After reviewing the claims folder, the Board finds that the 
veteran's autopsy report has not been obtained.  It also 
appears that the RO has made no attempt to obtain a copy of 
this report.  This should be accomplished, and in this 
regard, the Board notes the record also includes certain 
documents prepared by the police at the time of the veteran's 
death.  These reflect the veteran's autopsy was apparently 
performed at the District Hospital for Arecibo. 

These documents also reflect that the District Attorney of 
Arecibo undertook an investigation of the veteran's death, 
and obtained a statement from a witness.  An attempt to 
obtain these documents also should be made.  

Accordingly, the case is remanded for the following action:

1.  The RO should attempt to obtain, with 
the assistance of the appellant, a copy 
of the veteran's autopsy report from the 
District Hospital of Arecibo, and any 
report concerning the veteran's death in 
March 1978 as may be available from the 
District Attorney's office of Arecibo, 
including any witness statement.  

2.  Thereafter, it should be ensured that 
there has been compliance with the notice 
and duty to assist provisions with 
respect to the claim for service 
connection for the cause of the veteran's 
death, after which the evidence should be 
reviewed, and a determination on the 
issue on appeal entered.  If the decision 
remains adverse, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



